        Entered on Docket April 22, 2019
                                                    Below is the Order of the Court.


                                                     _______________________________
                                                     Marc Barreca
                                                     U.S. Bankruptcy Judge
 1
 2                                                   (Dated as of Entered on Docket date above)
 3
 4
 5
 6
 7
 8
 9
10   ________________________________________________________________
11
12
13
14
15
16                                    UNITED STATES BANKRUPTCY COURT
17                                    WESTERN DISTRICT OF WASHINGTON
18
19
20     In re                                              Case No. 13-19298 MLB
21
22     Natural Molecular Testing Corporation,             ORDER DENYING BEAU FESSENDEN’S
23                                                        MOTION TO ENFORCE RELEASE AND
24                               Debtor.                  FOR RECOMMENDATION OF
25                                                        DISMISSAL
26
27
28
29
30             This matter came before the Court on Beau Fessenden’s Motion to Enforce Release
31
32     and for Recommendation of Dismissal (the “Motion”). The Court has reviewed the Motion
33
34     and related pleadings, and the other files and records in this case, has heard the argument of
35
36     counsel on the record, and for the reasons set forth in this Court’s oral rulings of January 4,
37
38     2019 and April 18, 2019, which are incorporated herein and constitute findings of fact and
39
40     conclusions of law, it is hereby
41
42             ORDERED as follows:
43
44             1.       The Motion is DENIED.
45
46                                               //END OF ORDER//
47


                                                                                        Perkins Coie LLP
       ORDER DENYING BEAU FESSENDEN’S                                               1201 Third Avenue, Suite 4900
                                                                                      Seattle, WA 98101-3099
       MOTION–1                                                                         Phone: 206.359.8000
                                                                                         Fax: 206.359.9000
       115286-0001/LEGAL144148536.1

     Case 13-19298-MLB          Doc 1092     Filed 04/22/19     Ent. 04/22/19 15:32:42            Pg. 1 of 2
 1
 2
 3     Presented by:
 4
 5     PERKINS COIE LLP
 6
 7
 8     By:    /s/ John S. Kaplan
 9            John S. Kaplan, WSBA No. 23788
10
              1201 Third Avenue, Suite 4900
11
12            Seattle, WA 98101-3099
13            T: 206-359-8000 / F: 206-359-9000
14            Email: JKaplan@perkinscoie.com
15     Attorneys for Trustee Mark Calvert
16
17     Approved as to form, notice of Presentment
18
19
       Waived by:
20
21      CFL LAW GROUP, LLP
22
23
24
25
       By:     /s/ Lawrence R. Cock (per email authorization)
26             Lawrence R. Cock, WSBA No. 20326
27             1001 4th Avenue, Suite 3900
28             Seattle, Washington 98154
29             T: (206) 812-0836
30             Email: lrc@corrcronin.com
31
32
33      Attorneys for Beau Fessenden
34
35
36
37
38
39
40
41
42
43
44
45
46
47


                                                                               Perkins Coie LLP
       ORDER DENYING BEAU FESSENDEN’S                                      1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
       MOTION –2                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
       115286-0001/LEGAL144148536.1

     Case 13-19298-MLB          Doc 1092   Filed 04/22/19   Ent. 04/22/19 15:32:42     Pg. 2 of 2
